Broyles, P. J.
1. Failure to file a claim, under the provisions of the Revised Statutes of the United States, § 3460 (U. S. Comp. St. 1916, § 6362), to property seized by the collector of internal revenue for a violation of the revenue laws will not estop the true owner from asserting his title by an action of trover brought against the purchaser of the property at a sale held by the collector of .internal revenue; provided he has done nothing to mislead the purchaser as to his relation to the property and the title. McLennan v. Graham, 106 Ga. 211 (32 S. E. 118), and cases there cited; Lawless v. Orr, 122 Ga. 276 (50 S. E. 85).
(a) In the instant case the evidence authorized a finding by the. judge of the municipal court of Atlanta, exercising the functions of both judge and jury, that the owner of the property was not present when it was sold by the collector of internal revenue, and that he had done nothing, before or at the sale, to mislead the purchaser as to the owner’s true relation to the property and the title.
2, The constitutional question argued in the brief of counsel for the plaintiff in error was not raised in the petition for certiorari, and accordingly the case will not be transferred to the Supreme Court.
3. It does not appear that the judge of the superior, court erred' in overruling the certiorari.

Judgment affirmed,.


Bloodworth, J., concurs. Stephens, J., not presiding.